ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




               Hannafan & Hannafan, Ltd. v. Bloom, 2011 IL App (1st) 110722




Appellate Court            HANNAFAN AND HANNAFAN, LTD., Plaintiff-Appellant, v. ERIC
Caption                    A. BLOOM, SENTINEL INVESTMENT GROUP, INC., SENTINEL
                           FINANCIAL SERVICES, INC., SENTINEL MANAGEMENT
                           INTERNATIONAL, INC., FOUNTAINHEAD INVESTMENTS, INC.,
                           EB TRUST 2005 and ERIC A. BLOOM LIVING TRUST, Defendants
                           (Cotsirilos, Tighe and Streicker, Ltd., Third-Party Citation Respondent-
                           Appellee).



District & No.             First District, Second Division
                           Docket No. 1-11-0722


Filed                      November 1, 2011


Held                       Where plaintiff obtained a judgment against defendant and then moved
(Note: This syllabus       to compel third-party citation respondent, a law firm, to turn over money
constitutes no part of     defendant paid to the firm for legal representation, the trial court properly
the opinion of the court   granted respondent’s motion for an adverse claim to the funds based on
but has been prepared      the argument that the funds were paid to respondent pursuant to an
by the Reporter of         advance payment retainer agreement under which the funds became
Decisions for the          respondent’s property, since the agreement substantially complied with
convenience of the         the requirements of Dowling, the Illinois Supreme Court decision
reader.)
                           recognizing such retainers.


Decision Under             Appeal from the Circuit Court of Cook County, Nos. 08-L-00981, 08-L-
Review                     02230 cons.; the Hon. Alexander P. White, Judge, presiding.


Judgment                   Affirmed.
Counsel on                  Hannafan & Hannafan, Ltd., of Chicago (Blake T. Hannafan and James
Appeal                      A. McGuinness, of counsel), for appellant.

                            Cotsirilos, Tighe & Streicker, Ltd., of Chicago (Theodore T. Poulos and
                            Terence H. Campbell, of counsel), for appellee.


Panel                       JUSTICE HARRIS delivered the judgment of the court, with opinion.
                            Presiding Justice Quinn and Justice Connors concurred in the judgment
                            and opinion.



                                              OPINION

¶1          Plaintiff-appellant Hannafan & Hannafan, Ltd. (Hannafan), appeals the order of the
        circuit court granting the third-party motion of citation respondent-appellee Cotsirilos, Tighe
        & Streicker, Ltd. (Cotsirilos), for an adverse claim. Hannafan had filed a motion to compel
        Cotsirilos to turn over $25,000 paid to it by Bloom, defendant in the underlying action,
        against whom Hannafan had secured a $52,190.23 judgment. Cotsirilos filed an adverse
        claim alleging that since Bloom had made the payment pursuant to an advance payment
        retainer, the monies became property of the firm not subject to a turnover order. For the
        reasons set forth below, we affirm.

¶2                                           JURISDICTION
¶3          The trial court entered a final judgment in the instant case on February 8, 2011, and
        plaintiff filed his notice of appeal on March 10, 2011. Accordingly, this court has jurisdiction
        pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals from final
        judgments entered below. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30, 2008).

¶4                                         BACKGROUND
¶5          In the underlying action, Hannafan brought suit against Bloom and his affiliated
        companies to collect unpaid attorney fees and expenses. Hannafan obtained a judgment
        against Bloom in the amount of $52,190.23 on May 4, 2010. Bloom and the other defendants
        did not appeal that decision. In order to collect on the judgment, Hannafan issued a citation
        to discover assets to Cotsirilos. In response, Cotsirilos produced, among other documents,
        an advance payment retainer agreement between Bloom and Cotsirilos executed in December
        2007. The agreement states as follows:
                 “Before we begin work on this engagement, our firm requires payment by you of an
            advance payment retainer in the amount of $50,000.00. An ‘advance payment retainer’
            is recognized and approved under Illinois law as a present payment by you to us as your

                                                  -2-
         attorneys, in exchange for our commitment to provide legal services to you. Ownership
         of this sum passes to our firm immediately upon receipt of your advance payment
         retainer, and therefore the funds will not be held in a client trust account. Illinois law
         permits other forms of retainer, such as the ‘security retainer,’ in which a client pre-pays
         an amount which remains the client’s property but that must be held in trust by your
         attorney until it is applied toward fees. As we discussed, Cotsirilos, Tighe & Streicker
         has determined that your interests in this matter and the nature of our practice are best
         served by the ‘advance payment retainer’ and so we require such payment in this
         engagement.
              After we receive this advance payment retainer we will bill you on a monthly basis
         for the fees and expenses we incur on your behalf each month, and you agree to pay those
         monthly bills in full within 30 days of receipt. The advance payment retainer will be
         applied to our last invoice for services to you. If the amount of advance payments made
         by you during this engagement exceeds the amount of fees and expenses we charge
         during the course of the engagement, we will make a payment to you for the amount of
         such difference at the conclusion of our representation.”
¶6       Hannafan also discovered that in December 2008, per Bloom’s request, Cotsirilos applied
     $25,000 of the advance payment retainer against the then-unpaid and outstanding balance.
     On August 31, 2010, Hannafan filed a motion to turn over funds, arguing that the remaining
     $25,000 in Cotsirilos’ possession was a security retainer subject to collection in partial
     satisfaction of its judgment against Bloom. Cotsirilos filed an adverse claim, contending that
     Bloom made the payment pursuant to an advance payment retainer and therefore the monies
     belonged to Cotsirilos, not Bloom. The trial court granted Cotsirilos’ motion for an adverse
     claim, finding that although the advance payment retainer agreement “failed to include
     certain language,” it was “in substantial compliance with the Dowling test.” Hannafan filed
     this timely appeal.

¶7                                           ANALYSIS
¶8        Hannafan contends that the trial court erred in granting Cotsirilos’ adverse claim because
     the advance payment retainer agreement between Cotsirilos and Bloom does not fully
     conform to the requirements set forth in Dowling v. Chicago Options Associates, Inc., 226
     Ill. 2d 277 (2007). It argues that the absence of even one of Dowling’s requirements
     designates the agreement as providing for a security retainer instead. Since the agreement
     provides for a security retainer, payments made pursuant to the agreement belong to Bloom
     and are therefore subject to judgment claims against him. The interpretation of an agreement
     is a question of law reviewed de novo. K’s Merchandise Mart, Inc. v. Northgate Ltd.
     Partnership, 359 Ill. App. 3d 1137, 1142 (2005).
¶9        In Dowling, our supreme court first discussed the two “generally recognized” types of
     retainers. The first, referred to as “ ‘true,’ ” “ ‘general,’ ” or “ ‘classic’ ” retainer, is payment
     securing the attorney’s availability during a specific period or for a specific matter. Dowling,
     226 Ill. 2d at 286. This retainer “immediately becomes property of the lawyer, regardless of
     whether the lawyer ever actually performs any services for the client.” Id. The second type


                                                 -3-
       is a security retainer in which payments made remain the property of the client until the
       attorney applies it to charges for services actually rendered. Id. at 286. Since the money
       belongs to the client, a security retainer must be deposited in a separate client trust account.
       Id.
¶ 10       The Dowling court also “explicitly recognize[d] the existence of advance payment
       retainers.” Dowling, 226 Ill. 2d at 292. This retainer represents a present payment to the
       attorney for his commitment to provide legal services in the future. Id. at 287. It becomes
       property of the attorney immediately upon payment, and the monies are deposited into the
       attorney’s general account. Id. The court, however, cautioned that parties should use such
       retainers only when necessary to accomplish some specific purpose. Expressly stated as an
       example where an advance payment retainer is appropriate is “where the client wishes to hire
       counsel to represent him or her against judgment creditors. Paying the lawyer a security
       retainer means the funds remain the property of the client and may therefore be subject to the
       claims of the client’s creditors. This could make it difficult for the client to hire legal
       counsel.” Id. at 293.
¶ 11       An advance payment retainer agreement, as well as other retainer agreements, must
       “clearly set[ ] forth the parties’ intentions.” Id. at 292. The “guiding principle” of any retainer
       agreement “should be the protection of the client’s interests,” specifically his or her funds.
       Id. Adequate protection of the client’s funds consists of a definitive separation of such
       monies from an attorney’s account and an agreement as to how the attorney will make
       withdrawals and reimburse any unearned fees. Id. at 293, 295. In Dowling the court was
       confronted with an agreement containing many acknowledged ambiguities, the least of which
       was the absence of any reference to the document as an advance payment retainer by name.
       This prompted the court to spell out suggestions as to what should be included in an advance
       payment retainer agreement. To that end, the agreement must be in writing, refer to an
       advance payment retainer by name, and disclose “where [the retainer] will be deposited, and
       how the lawyer or law firm will handle withdrawals from the retainer in payment for services
       rendered.” Id. at 294. Furthermore, the agreement “must contain language advising the client
       of the option to place his or her money into a security retainer” and “advise the client that the
       choice of the type of retainer to be used is the client’s alone.” Id. If an attorney will only
       accept an advance payment retainer before representing a client, “the agreement must so
       state, including the attorney’s reasons therefor.” Id. It must also “set forth the special purpose
       behind the retainer and explain why an advance payment retainer is advantageous to the
       client.” Id. If the agreement does not clearly indicate the parties’ intent, it “must be construed
       as providing for a security retainer.” Id. at 294-95.
¶ 12       The retainer agreement between Bloom and Cotsirilos is in writing and explicitly
       contains the term “advance payment retainer.” It clearly provides for the separation of funds
       by stating that payments made pursuant to the agreement belong to the firm “immediately
       upon receipt” and will not be deposited into a client trust account. The agreement explicitly
       lays out the manner of billing and how Cotsirilos will refund excess payments. It also advised
       Bloom of the security retainer option. The agreement does not state that Bloom alone has the
       option to choose a retainer, or set forth in detail why Cotsirilos deemed an advance payment
       retainer advantageous to Bloom and required use of such a retainer. However, the agreement

                                                  -4-
       expressly sets out that the parties discussed those matters. At the hearing on the adverse
       claim, Cotsirilos expanded on the discussion with its client and explained that the agreement
       does not spell out the advantages of an advance payment retainer in Bloom’s situation
       because his case involves sensitive issues which the parties sought to keep confidential from
       third parties. That unrebutted testimony makes certain that under the facts of this case,
       requiring the parties to put such details in writing would not have served the best interests
       of the client. Bloom’s signing the document acknowledged this and indicated his consent.
       We find that the agreement here, read as a whole, clearly manifests the parties’ intent to be
       bound by the terms of their advance payment retainer. We adhere to the guiding principle set
       forth in Dowling to protect the client’s interests. We find that the Bloom/Cotsirilos advance
       payment retainer agreement substantially complies with the requirements of Dowling.
¶ 13        Hannafan disagrees, arguing that advance payment retainer agreements must strictly
       comply with Dowling’s requirements regardless of the parties’ intent. As support, Hannafan
       cites bankruptcy case In re Mortakis, 405 B.R. 293 (N.D. Ill. 2009). Although the bankruptcy
       court in Mortakis found that the agreement before it did not meet all of Dowling’s
       requirements, it also noted that the agreement did not clearly indicate the parties’ intent to
       utilize an advance payment retainer. Mortakis, 405 B.R. at 299. The agreement did not refer
       to an “advance payment retainer,” nor did it state whether payments made belonged to the
       client or whether the funds would be placed in a client trust account. Id. The agreement here
       is distinguishable because it uses the term “advance payment retainer” and specifies that
       payments made belong to the firm “immediately upon receipt” and will not be placed in a
       client trust account. Moreover, as discussed above, the agreement between Bloom and
       Cotsirilos clearly indicates the parties’ intent to use an advance payment retainer. We are also
       mindful of the fact that Mortakis is a federal bankruptcy case construing Illinois law on this
       issue. This court is generally not bound by such decisions. See Inland Bank & Trust v.
       Knight, 399 Ill. App. 3d 378, 382 (2010). We do not find Mortakis persuasive here.
¶ 14        In the end, Dowling declined to explicitly hold that a valid advance payment retainer
       agreement requires the incorporation of all the elements listed therein. In determining that
       “the standards governing such retainers are to be given prospective application,” the court
       referred to its analysis of the elements in which it “suggested how agreements establishing
       those retainers should be structured.” (Emphasis added.) Dowling, 226 Ill. 2d at 299. The use
       of the word “suggest” negates any presumption that the court intended the elements to be
       mandatory. See Roth v. Illinois Farmers Insurance Co., 202 Ill. 2d 490, 494 (2002). The
       court at this point could have expressed an intent that future advance payment retainer
       agreements strictly comply with the elements set forth in Dowling, but chose not to do so.
¶ 15        Furthermore, Hannafan is not a party to the retainer agreement but rather is a judgment
       creditor. The Dowling court sought to protect the interests of clients, not third-party creditors.
       Bloom wanted Cotsirilos to provide him legal representation against judgment creditors, a
       situation Dowling specified as appropriate for the use of an advance payment retainer. Bloom
       and Cotsirilos believed that an advance payment retainer would best serve Bloom, and the
       agreement references their discussion. However, they did not want to reveal details of his
       case in writing lest the information be used later to Bloom’s detriment. If Dowling is read
       to require strict compliance, a client in Bloom’s position would be precluded from executing

                                                  -5-
       an enforceable advance payment retainer agreement even if he agrees such a retainer provides
       the best protection of his interests. Dowling did not intend such a result.
¶ 16       Contrary to Hannafan’s argument, the Dowling court considered the manifestation of the
       parties’ intent key to structuring an acceptable advance payment retainer agreement. In
       upholding the existence of advance payment retainers in Illinois, the court “agree[d] with the
       suggestions of amici regarding the necessity of reducing advance payment retainer
       agreements to writing and clearly setting forth the parties’ intentions in those agreements.”
       Dowling, 226 Ill. 2d at 292. Only if “the parties’ intent cannot be gleaned from the language
       of their agreement” will courts construe it as providing for a security retainer. Id. at 295.
¶ 17       This result conforms to the basic tenets of contract law. The retainer agreement is a
       contract. In construing a contract, the court’s primary objective is to ascertain and give effect
       to the parties’ intent as evidenced by the plain language used in the agreement. In re Doyle,
       144 Ill. 2d 451, 468 (1991). “A contract should be given a fair and reasonable construction
       based upon all of its provisions, read as a whole.” Dowling, 226 Ill. 2d at 296. Although
       Hannafan contends that an advance payment retainer agreement “is a unique and specific
       type of contract” requiring elements “in addition to mere offer, acceptance and
       consideration,” it has not cited any case holding that such agreements are unique contracts
       such that the clear intent of the parties is not given effect. Pursuant to the standards set forth
       in Dowling, the plain language of the agreement at bar, read as a whole, unambiguously
       indicates Bloom’s and Cotsirilos’ intent to use an advance payment retainer.
¶ 18       Hannafan further argues that the Dowling elements are mandatory because Rule 1.15(c)
       of the Illinois Rules of Professional Conduct “explicitly adopted the holding in Dowling
       concerning advance payment retainers” and thus Cotsirilos could not ignore those
       requirements. Ill. Rs. Prof’l Conduct R. 1.15 (adopted July 1, 2009, eff. Jan. 1, 2010).
       Hannafan first raised this argument in its reply brief and there is no indication in the record
       that it raised the issue before the trial court. “Points not argued are waived and shall not be
       raised in the reply brief, in oral argument, or on petition for rehearing.” Ill. S. Ct. R.
       341(h)(7) (eff. July 1, 2008). We also note that Rule 1.15(c) was first adopted July 1, 2009,
       more than 18 months after Bloom and Cotsirilos executed the advance payment retainer
       agreement at issue. Prior to that date, the Code did not even refer to advance payment
       retainers. See Dowling, 226 Ill. 2d at 289. Hannafan does not argue how Rule 1.15 applies
       here.
¶ 19       In any event, Rule 1.15(c) provides:
           “An agreement for an advance payment retainer shall be in writing signed by the client
           that uses the term ‘advance payment retainer’ to describe the retainer, and states the
           following:
                (1) the special purpose for the advance payment retainer and an explanation why it
           is advantageous to the client;
                (2) that the retainer will not be held in a client trust account, that it will become the
           property of the lawyer upon payment, and that it will be deposited in the lawyer’s general
           account;
                (3) the manner in which the retainer will be applied for services rendered and

                                                  -6-
            expenses incurred;
                 (4) that any portion of the retainer that is not earned or required for expenses will be
            refunded to the client;
                 (5) that the client has the option to employ a security retainer, provided, however, that
            if the lawyer is unwilling to represent the client without receiving an advance payment
            retainer, the agreement must so state and provide the lawyer’s reasons for that condition.”
            Ill. Rs. Prof’l Conduct R. 1.15(c) (eff. Sept. 1, 2011).
       The rule codifies all but one of the requirements listed in Dowling that Hannafan contends
       is missing from the agreement at issue here: that the agreement clearly specify exactly where
       payments will be deposited (other than in either a client trust account or a lawyer’s general
       account). As to the other requirements of Rule 1.15(c), the advance payment retainer
       agreement between Bloom and Cotsirilos sufficiently complies as previously discussed.
¶ 20        Hannafan’s final contention is that Cotsirilos violated the terms of the agreement by
       treating the $50,000 payment as a security retainer when it withdrew $25,000 for services
       already rendered. Therefore, Hannafan argues, the remaining $25,000 should also be
       considered security retainer funds. We are not persuaded by Hannafan’s argument. It appears
       that Bloom and Cotsirilos intended only to modify the existing agreement. A modification
       is a change “which introduces new elements into the details of the contract, or cancels some
       of them, but leaves the general purpose *** undisturbed.” Schwinder v. Austin Bank of
       Chicago, 348 Ill. App. 3d 461, 468 (2004). A valid modification must satisfy all criteria for
       a valid enforceable contract, including offer, acceptance and consideration. Id. Parties to a
       written contract may modify its terms by a subsequent oral agreement. Estate of Kern v.
       Handelsman, 115 Ill. App. 3d 789, 793 (1983). Despite a change in how $25,000 of the
       retainer was applied, the overall characteristic and obligations of the advance payment
       retainer agreement remained unchanged. See Schwinder, 348 Ill. App. 3d at 468.
¶ 21        For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 22       Affirmed.




                                                  -7-